DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a display device as defined in the above allowed claims, comprising particularly:
an organic insulating layer covering thin film transistors in the display area and covering a periphery of the display area; a first insulating layer on the organic insulating layer, and provided from the display area to the periphery of the display area, wherein a first portion of the organic insulating layer is located on the periphery of the display area, the first portion is separated from the organic insulating layer in the display area by a first non-formation area of the organic insulating layer, i.e., the first non-formation area  forms a groove that fully penetrates the organic insulating layer; a second non-formation area of the organic insulating layer is located outside of the first portion, the first portion is located between the first non-formation area and the second non- formation area; 
wherein a second portion of the first insulating layer covers a first edge of the first portion of the organic insulating layer, which defines a part of the first non-formation area, and a second edge of the first portion, which defines a part of the second non-formation area, a third non-formation area of the first insulating film overlaps the first non-formation area, and is located inside of the first non-formation area; and 
wherein a fourth non-formation area of the first insulating film overlaps the second non-formation area, and is located inside of the second non-formation area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to a display structure with grooves at edge area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898